Citation Nr: 1424194	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-16 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chronic left shoulder strain. 

2. Entitlement to a compensable evaluation for pes planus, right, prior to September 21, 2010, and in excess of 10 percent thereafter. 

3. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in June 2007, and August 2007 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned at a Travel Board hearing in June 2009; a transcript of that proceeding has been associated with the claims file. 

The claims were previously before the Board in June 2010, at which time they were remanded for further development. 

In September 2011, the RO granted an increased rating of 10 percent for pes planus, right, effective September 21, 2010.  As this is not the highest possible rating for this disability, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the TDIU issue on appeal, during the pendency of his appeal, the Veteran has also alleged unemployability due to his service-connected right pes planus.  See October 2011, and August 2012 Statements from Veteran; see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (to the effect that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability). See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the matter of entitlement to a TDIU as it pertains to the claim for a higher rating for the service-connected pes planus is before the Board. 

The issues of (i) entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus, right; (ii) entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus, right, (iii) entitlement to service connection for a left foot disability, to include as secondary to service-connected pes planus, right; and (iv) entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus, right, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See, e.g., February 2009 VA Practitioner Note; March 2008 Statement from Dr. W.D.H, M.D., and August 2012 Statement from Veteran. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Veteran also appeared to raise the issue of clear and unmistakable error (CUE) in an August 2012 statement.  This matter is referred to the AOJ for appropriate action, such as clarification as to whether he intended to file CUE, and if so, with respect to which decision(s).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected pes planus of the right foot, and chronic left shoulder strain. 

As an initial matter, in August 2012, the Veteran submitted pertinent, non-duplicative private treatment records relating to the service-connected foot disability. See, e.g., August 2012 VA Form 21-0960M-5, Flat Foot Disability Benefits Questionnaire (completed by a non-VA physician); August 2012 Private Treatment Report, documenting "severe pes planus."  These documents were received at the Board subsequent to the issuance of a September 2011 supplemental statement of the case (SSOC) and without a waiver of original consideration.  As these records were not initially considered by the RO, the evidence must be referred for review upon remand. 38 C.F.R. § 20.1304(c) (2013) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Further, along with the private treatment records referenced above, the Veteran submitted two VA Forms 21-4121 to the RO (and apparently after the appeal was already transferred to the Board) for treatment received from the Tallahassee Orthopedic Clinic (Dr. H) and Dr. Flesher, D.P.M.  These August 2012 VA Forms 21-4142 have expired and, to date, VA has not yet had the opportunity to assist the Veteran in obtaining additional records from these two sources. See 38 C.F.R. § 3.159(c) (2013).  Upon remand, the RO should assist the Veteran in obtaining outstanding records from the sources listed in the August 2012 VA Form 21-4142s, with any necessary assistance from the Veteran (to include obtaining non-expired VA Form 21-4142s).

The Board notes that the Veteran was last afforded comprehensive VA examinations for the service-connected right foot and left shoulder disabilities in September 2010.  

Medical and lay evidence associated with the claims file since that date suggests that the right foot disability has worsened. See, e.g., August 2012 Private Podiatry Treatment Record, noting "severe" pes planus; see generally, Statements from Veteran, October 2010 and August 2012.  As such, a new VA foot examination is necessary to understand the current level of impairment. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

With respect to the left shoulder, the evidence reflects that the Veteran underwent extensive shoulder surgery (scapulothoracic buroscopy with decompression, arthroscopic biceps tenotomy, arthroscopic extensive internal debridement with coracoid-plasty, and subacromial decompression and excision of AC joint/Mumford procedure of the left shoulder) in May 2009; however, the September 2010 VA examiner failed to note whether any residuals of the surgery, such as scarring, were present.  Moreover, while the examiner noted "significant residuals" in the summary portion of the VA examination report, he did not elaborate on what, specifically, the significant residuals consisted of.  These deficiencies, coupled with the fact that the most recent VA examination is nearly 4 years old, warrant a new examination to understand the current level of impairment. See Snuffer, supra. 

The claims file also reflects that the Veteran has received ongoing VA medical treatment for his right foot disability from VA.  Indeed, as the claims file only includes treatment records from VA dated up to August 2010, any additional records from VA regarding treatment for his foot disability(ies) and left shoulder disability should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The RO should obtain and associate with the claims file all outstanding VA records. 

Finally, as noted in the introduction portion above, the Veteran has asserted that he is unable to work as a result of his service-connected foot disability.  The record reflects that the Veteran has been unemployed since June 2011.  See August 2012 and October 2011 Statement from Veteran.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on these assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is properly before the Board by virtue of his increased-rating claim pursuant to Rice. 

Accordingly, the case is REMANDED for the following action:


1. Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected disabilities, to include his right foot and left shoulder disability.  Specifically assist the Veteran in obtaining outstanding records from the sources listed in August 2012 VA Forms 21-4142 of file, with any necessary assistance from the Veteran (to include obtaining non-expired VA Forms 21-4142).  

Thereafter, all identified records, to include those from the VA Medical Center dated from August 2010 to the present, should be obtained. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. After completing the above actions, Veteran should be afforded a VA examination to evaluate the current severity of his right foot pes planus.

The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report. 

All indicated studies and tests, including X-rays, should be conducted, and the examiner should review the results of any testing prior to completing the report.  All disabling manifestations specifically attributable to the Veteran's service-connected right foot pes planus must be fully outlined and differentiated from symptoms caused by any nonservice-connected foot disorders.  

The examiner should specifically identify each symptom associated with the service-connected right foot pes planus, and then state the impact that such symptom has on the Veteran's ability to perform sedentary and manual duties.  The examiner should specifically discuss all functions affected by the service-connected right foot pes planus.  

The examiner is to comment on whether the right foot pes planus is manifested by marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendon achilles on manipulation that is not improved with the use of orthopedic shoes or appliances.

The examiner should also render an opinion, based upon best medical judgment, as to whether, and to what extent, the Veteran experiences any additional functional loss (beyond that which is demonstrated clinically) due to pain and/or any of the other symptoms of the service-connected foot disability noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

In rendering the above, the examiner must also consider the findings contained in the September 2010 VA examination report, which notes bilateral plantar fasciitis as being a "service-connected" condition.  The examiner should also consider the August 2012 Flatfoot Disability Benefits Questionnaire, completed by Dr. Johnson, which identified a right heel spur, bilateral plantar fasciitis, and joint hypermobility, as conditions/symptoms related to bilateral flat feet and traumatic arthritis.  

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

4. After completing the above actions, Veteran should be afforded a VA examination to evaluate the current severity of his left shoulder disability. 

The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report. 

Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated. To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion. 

The examiner should specifically identify each symptom associated with the service-connected left shoulder, and then state the impact that such symptom has on the Veteran's ability to perform sedentary and manual duties.  The examiner should specifically discuss all functions affected by the service-connected left shoulder.  

As it pertains to a residual surgical scar(s) of the left shoulder, if any, the examiner should describe in detail, including whether it is deep, the measurement of each scar, whether the scar(s) results in any disability to the joints or nerves of the shoulders, and whether the scar has any effect on the Veteran's ability to ambulate.

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

5. Review all evidence received subsequent to the September 2011 SSOC, including the evidence received at the Board.  Thereafter readjudicate the claims for increased ratings and the claim for a TDIU based on the Veteran's service-connected right pes planus and left shoulder disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes the laws and regulations governing a TDIU and which takes into consideration the additional evidence added to the record since the September 2011 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



